DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 20100139696) in view of Cochran (U.S. 2004/0088817) in view of Nishikawa (U.S. 2019/0260209) with an earlier foreign priority filing date of 10/31/2016.

Regarding claim 14, Silverman teaches an electrically powered drain cleaning device (the abstract teaches a rotatable, portable drum auger drain cleaning device).
Silverman teaches a rotatable drum disposed within the housing (shown in figure 1 item 70, paragraph [0038] teaches wherein the drum rotates).
Silverman teaches comprising: a rotatable drain cleaning cable at least partially disposed in the drum (paragraphs [0038] – [0039] teaches wherein a drum shell item 70 rotates about its drum axis and allows the cable interpreted as a snake 4 to be pulled to and distributed from the center of drum shell 70. Figure 1 shows wherein the snake 4 protrudes from the center of front hub 125 and may be fitted with a snake tool 5).
	Silverman does not explicitly teach a battery receiving region accessible along the exterior region of the housing, the battery receiving region including provisions to releasably engage a battery to the device; an electrical power converter disposed within the internal region of the housing, the converter having an input and an output, the converter being configured and including electrical circuitry effective for receiving an alternating electrical current at the input and producing a direct electrical current at the output, wherein upon engagement between a power cord providing alternating electrical current and the power cord receptacle, the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output, wherein a voltage of the direct electrical current at the output is less than a voltage of the  alternating electrical current at the input.
	Cochran teaches comprising a housing defining an internal hollow region (shown in figure 2 item 56 defined in paragraph [0048] as a central cavity).
Cochran teaches an electric motor disposed within the internal region of the housing (shown in figure 2 item 44 defined in paragraph [0048] as a motor housed within the cavity).
Cochran teaches wherein the electric motor is a direct current motor (defined in paragraph [0077] wherein DC power is output to the motor, thus a DC motor).
Cochran teaches a power cord receptacle selectively accessible for engagement with a power cord along an exterior region of the housing (shown in figure 3 item 60 defined in paragraph [0050] as a first electrical socket which engages power cord item 24). 
Cochran teaches a battery receiving region accessible along the exterior region of the housing, (shown in figures 3 and 4 items 64 defined in paragraph [0052] as a receptacle assembly that receives or engages battery pack item 28 to the device).
Cochran teaches an electrical power converter disposed within the internal region of the housing, the converter having an input and an output the converter being configured and including electrical circuitry effective for receiving an alternating electrical current at the input and producing a direct electrical current at the output (shown in figure 20 item 600 defined in paragraph [0077] as an AC/DC converter which is mounted within the internal region of the housing which receives input AC power and outputs DC power). 
Cochran teaches wherein upon engagement between a power cord providing alternating electrical current and the power cord receptacle (Paragraph [0049] teaches each of the first and second electrical sockets 60 and 62 and the receptacle assembly 64 are electrically coupled to the power supply 66 and configured to conduct electrical power thereto as will be described in detail, below. The power supply 66 is electrically coupled to the motor 42 and the power switch 68 in a conventional manner to permit the user to selectively enable or disable the flow of electrical power to the motor 42. Paragraph [0050] teaches wherein the electrical cord item 24 permits the user of the wet/dry vacuum 10 to couple the power supply 66 to a source of alternating current (AC) power. Paragraph [0077] teaches wherein the AC/DC converter 600 preferably has an electromagnetic interference suppression module 610, a rectifier 612 for rectifying alternating current power input thereto from the electrical cord 24e, and a switching power supply 614 for pulse-modulating the rectified (i.e., direct current) power provided by the rectifier 612. Figures 21 and 21A show wherein the cable is connected to ACDC converter item 600). 
Cochran teaches the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the electrical current at the output is less than a voltage of the alternating electrical current at the input (defined in paragraph [0052] wherein the power source may be an AC source an AC/DC converter, as taught in paragraph [0077] is used to provide various values of DC power which may include a lower voltage). 
The examiner notes that Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply item 66 is compatible with various batteries the power supply 66 is compatible with battery packs having various different DC voltages (e.g., 18 v, 14 v, 12 v, and/or 9.6 v). Cochran teaches in paragraph [0080] wherein charger circuit 70e allows for the charging of battery packs having different voltages. Thus, when a standard AC voltage of 120VAC is input into the system, the AC/DC converter, comprised within the power supply item 66, converts the power from 120VAC to a direct current compatible with that of a battery pack of less voltage, such as 18v, 14,v, 12v and/or 9.6v.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain cleaning system of the Silverman reference with the battery system of the Cochran reference so that there multiple options to provide power to the drain cleaning device. 
The suggestion/motivation for combination can be found in the Cochran reference in paragraph [0051] wherein multiple power options are provided.
The Silverman and Cochran references are analogous art because they are both cleaning systems which are powered by a power supply system.
Silverman in view of Cochran does not explicitly teach wherein upon engagement of a battery in the battery receiving region of the device, access to the power cord receptacle from the exterior of the device is precluded.
Nishikawa teaches wherein upon placement of a battery in the battery receiving region and engagement of the battery to the device, access to the power cord receptacle from the exterior of the device is precluded (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Silverman in view of Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught.
Silverman, Cochran, and Nishikawa are analogous art because all three systems are power tools wherein power is provided by a power supply, including a plug in AC power and/or a battery power.


    PNG
    media_image1.png
    701
    575
    media_image1.png
    Greyscale

Silverman Figure 7


    PNG
    media_image2.png
    336
    519
    media_image2.png
    Greyscale

Cochran Figure 3




Regarding claim 15, Silverman in view of Cochran teaches the drain cleaning device of claim 14, but does not explicitly teach wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord. 
Nishikawa teaches wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Silverman in view of Cochran references with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught.

Regarding claim 16, Silverman in view of Cochran teaches the drain cleaning device of claim 14, but does not explicitly teach wherein upon engagement and placement of a power cord in the power cord receptacle of the device, electrical connection of a battery in the battery receiving region of the device is precluded. 
Nishikawa teaches wherein upon engagement and placement of a power cord in the power cord receptacle of the device, electrical connection of a battery in the battery receiving region of the device is precluded (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Silverman in view of  Cochran references with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught.

Regarding claim 17, Cochran teaches the drain cleaning device of claim 14, but does not explicitly teach wherein the power cord receptacle includes (i) a recessed region along an exterior face of the housing, and (ii) a plurality of outwardly projecting electrical prongs disposed in the recessed region. 
	Nishikawa teaches wherein the power cord receptacle includes (i) a recessed region along an exterior face of the housing, and (ii) a plurality of outwardly projecting electrical prongs disposed in the recessed region (shown in figure 2 wherein a recessed region is interpreted as a terminal part item 20. Figure 2 shows a plurality of prongs interpreted as positive and negative electrodes items 21 and 22, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught

Regarding claim 18, Silverman in view of Cochran teaches the drain cleaning device of claim 14, but does not explicitly teach wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for selective sliding engagement with the separable battery. 
	Nishikawa teaches wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for selective sliding engagement with the separable battery (defined in paragraph [0065] wherein the battery slides into the tool for selective engagement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Silverman in view of Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught

Regarding claim 21, Silverman teaches the drain cleaning device of claim 14 wherein the device is a drain cleaning device and further comprises provisions for extending and retracting the cable relative to the device (The abstract teaches a rotatable, portable drum auger drain cleaning device. defined in paragraph [0026] wherein feed mechanisms may be used within the coil structure of the snake and rotation of the drum to elongate or retract a snake into or out of a pipe).


Regarding claim 25, Silverman teaches the drain cleaning device of claim 24, but does not explicitly teach wherein the voltage of the electrical current at the input is within a range of 100 volts to 250 volts.
Cochran teaches wherein the voltage of the electrical current at the input is within a range of 100 volts to 250 volts (shown in figure 18 wherein the input voltage is a standard AC voltage known to be 220v). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain cleaning system of the Silverman reference with the battery system of the Cochran reference so that there multiple options to provide power to the drain cleaning device. 
The suggestion/motivation for combination can be found in the Cochran reference in paragraph [0051] wherein multiple power options are provided.

Regarding claim 26, Silverman teaches the drain cleaning device of claim 25, but does not explicitly teach wherein the voltage of the electrical current at the output is within a range of from 6 to 60 volts.
Cochran teaches wherein the voltage of the electrical current at the output is within a range of from 6 to 60 volts (defined in paragraph [0052] wherein the vacuum may operate with different desired voltages, and the power supply 66 is compatible with battery packs having various different voltages (e.g., 18 v, 14 v, 12 v, and/or 9.6 v)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain cleaning system of the Silverman reference with the battery system of the Cochran reference so that there multiple options to provide power to the drain cleaning device. 
The suggestion/motivation for combination can be found in the Cochran reference in paragraph [0051] wherein multiple power options are provided.

Allowable Subject Matter
Claims 60 – 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Regarding claim 14, the applicant argues that the Silverman, Cochran and Nishikawa references do not explicitly teach a direct current motor. The Cochran teaches a direct current motor shown in figure 2 item 44 defined in paragraph [0048] as a motor housed within the cavity. The applicant argues that the Silverman, Cochran and Nishikawa references do not teach a rotatable drum. The Silverman reference teaches a rotatable drum shown in figure 1 item 70. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859